Citation Nr: 9926432	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected chronic lumbar syndrome, currently rated as 
10 percent disabling.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 7, 1990, to 
January 4, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision (1) denied the 
appellant's claim for an increased disability rating in 
excess of 10 percent for his service-connected chronic lumbar 
syndrome; and (2) denied the appellant's claim for service 
connection for asthma.

The issue of entitlement to service connection for asthma 
will be discussed in the REMAND portion of this decision.


FINDINGS OF FACT

The veteran's service-connected chronic lumbar syndrome is 
currently manifested by forward flexion to 50 degrees, 
backward extension to 20 degrees, right and left lateral 
bending to 20 degrees; normal gait; no lumbar spasms; no 
motor weakness; no sensory deficit; equal and active deep 
tendon reflexes in the knees and ankles; no evidence of 
atrophy; and complaints of constant back pain, with 
occasional flare-ups.  X-ray examination of the spine 
suggests narrowing of the L1-L2 and L2-L3 disc spaces.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected chronic lumbar syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4, including 4.7, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Code 5295 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim for an increased disability rating for 
his service-connected chronic lumbar syndrome is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The RO has retrieved the veteran's service medical records.  
The veteran served in the Army National Guard of Mississippi 
from February 1974 to January 1991.  During this time, the 
veteran served on multiple periods of active duty for 
training and on active duty from December 7, 1990, to January 
4, 1991.  A duty status report, dated July 1989, noted that 
the veteran incurred a compression-type back injury while 
performing a tank training exercise on active duty for 
training. 

In April 1991, the veteran filed a claim for service 
connection, in pertinent part, for low back injury.  In March 
1992, the RO issued a rating decision that granted service 
connection for a low back injury and assigned thereto an 
initial disability evaluation of 10 percent, effective 
January 1991.

In October 1997, the veteran filed a claim for an increased 
disability rating for his service-connected low back injury.  

In November 1997, a VA examination of the spine was 
conducted.  The report of this examination noted the 
veteran's complaints of back pain, "worse when he is 
standing still."  The report noted that he "has no pain 
when walking.  The pain is localized to the lower back.  He 
occasionally experiences tingling in both thighs."  Physical 
examination revealed a well-developed, well-nourished male, 
with a normal gait.  The report also noted:

Back: Pelvis level.  There is no 
scoliosis.  He has the following range of 
motion in the lumbar spine:  Flexion 50 
degrees, extension 20 degrees, right 
lateral bending 20 degrees, left lateral 
bending 20 degrees.  I can find no point 
of tenderness in the lumbar area.  
Straight leg raising is limited to 60 
degrees bilaterally by hamstring 
tightness. 

Neurologic:  Deep tendon reflexes are 
active and equal in the knees and ankles 
bilaterally.  The patient can walk on his 
heels and toes without difficulty.  He 
can squat and arise from the squatting 
position without assistance.  I can 
detect no motor weakness or sensory 
deficit.  There is no evidence of atrophy 
present.

X-rays:  Three views of the lumbar spine 
suggest narrowing of the L1-2 and L2-3 
disks.  No osteophytes are noted.  No 
fractures, dislocations or destructive 
lesions found.

The report concluded with an impression of degenerative disc 
disease, lumbar spine.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected chronic lumbar syndrome is 
currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5295.  Diagnostic Code 5295, relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is warranted for symptoms of a severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion in a standing position, 
a 20 percent disability evaluation is warranted.  Where there 
is characteristic pain on motion, a 10 percent disability 
evaluation is warranted and slight subjective symptoms 
warrant a noncompensable disability evaluation.

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, at 
206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states,

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state,

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased disability evaluation in 
excess of 10 percent for his service-connected chronic lumbar 
syndrome.  The VA examination report, dated November 1997, 
noted forward flexion to 50 degrees, backward extension to 20 
degrees, and lateral flexion to the right and left to 20 
degrees.  The report of this examination noted that that the 
veteran had a normal gait and active and equal deep tendon 
reflexes in the knees and ankles.  The VA examiner noted that 
"I can find no point of tenderness in the lumbar area."  He 
also noted that there was no motor weakness, no sensory 
deficit, and no evidence of atrophy.  In view of these 
findings and the lack of evidence to establish symptomatology 
such to meet the criteria for an increased disability 
evaluation, entitlement to an increased disability evaluation 
beyond the currently assigned 10 percent is not shown.  In 
this regard, there is no objective evidence of muscle spasm 
on extreme forward bending or loss of lateral spine motion in 
a standing position.

In reaching this conclusion, consideration has been given to 
functional impairment due to pain, 38 C.F.R. § 4.10 (1997), 
38 C.F.R. § 4.40 (1997), Deluca v. Brown, 8 Vet. App. 202; 
however, in view of the above, any pain affecting strength 
and motion is not shown to a degree beyond that contemplated 
by the current schedular evaluation.  As noted above, the 
November 1997 examination report noted that there was no 
motor weakness, no sensory deficit, and no evidence of 
atrophy.  Although the veteran complained of back pain of 
varying degrees, the report indicated that "[h]e has no pain 
when walking."  It also indicated that the veteran "can 
walk on his heels and toes without difficult," and that he 
can "squat and arise from the squatting position without 
assistance."

Furthermore, the Board has considered potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the 
appellant's service-connected chronic lumbar syndrome is 
found to be adequately evaluated pursuant to Diagnostic Code 
5295.  It is noted that there is no evidence of ankylosis or 
additional limitation of motion of the lumbar spine such to 
warrant evaluation pursuant to Diagnostic Codes 5289 or 5292, 
nor is there any evidence to establish the presence of 
moderate intervertebral disc syndrome such to provide for an 
increased evaluation pursuant to Diagnostic Code 5293.  
Accordingly, entitlement to an increased disability 
evaluation in excess of 10 percent for service-connected 
chronic lumbar syndrome is denied.


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for service-connected chronic lumbar syndrome is 
denied.


REMAND

The veteran has alleged, in essence, that he is entitled to 
service connection for asthma.  Specifically, he claims that 
he incurred this condition during his period of active duty 
service from December 7, 1990, to January 4, 1991.  In a 
statement, dated October 1997, the veteran alleged, "[w]hile 
on active duty in 1991, I became very sick with a breathing 
problem.  I was told that I had asthma.  This was the first 
time I had ever had this problem and I feel it was caused by 
the conditions of my active service."

An inservice treatment report, dated December 11, 1990, noted 
the veteran's complaints of congested lungs for the past 
three days.  It also noted his prior history of smoking three 
packs per day for thirty years and that he had quit smoking 
six years earlier.  The report indicated that "[s]ince 
teenager has had recurrent 'pneumonia'  - although he is 
never febrile."  A pulmonary function test was performed and 
the report concluded with assessments of chronic obstructive 
pulmonary disorder, asthma, and upper respiratory infection.  
A follow-up treatment report, dated December 17, 1990, noted 
that the veteran was diagnosed with asthma, which flares up 
with dust and irritant exposure.  The report also noted that 
the veteran "has had same since childhood," and that he 
"does not feel cough is irritant related."  

In July 1991, five months after his discharge from the 
service, a VA general physical examination was conducted.  
The report of this examination noted, in pertinent part, that 
the veteran had a history of smoking three packs of 
cigarettes per day, but had quit smoking approximately five 
or six years ago.  Physical examination revealed no 
respiratory symptoms and that the veteran's chest was clear 
to auscultation and percussion.

In developing the veteran's claim herein, a VA examination 
for respiratory disease was conducted in November 1997.  The 
report of this examination noted the veteran's narrative 
history "that at the time of training for gas mask use, that 
he noted increased shortness of breath while wearing mask."  
He reported that he was diagnosed with asthma at that time.   
The veteran also indicated that he "has been followed by his 
private doctor since with treatment of Proventil puffer."  
The report concluded with a diagnosis of asthma by history, 
supported by pulmonary function test.


A.  Missing Medical Records

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

After reviewing the evidence of record, the Board concludes 
that an attempt should be made by the RO to retrieve the 
alleged post service medical treatment records from the 
veteran's "private physician."  The Board notes, however, 
that the ability to retrieve these records may require some 
assistance from the veteran.  Pollard v. Brown, 6 Vet. App. 
11 (1993) (duty to assist not breached by failure of the 
Secretary to obtain requested records where the appellant 
failed to identify specifically what "additional medical 
records" were being sought and why they were relevant; the 
duty to assist is not a one-way street). 

B.  Additional Medical Evaluation

The United States Court of Veterans Appeals, now the United 
States Court of Appeal for Veterans Claims (Court), has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  After a thorough review of the appellant's 
claims file, the Board concludes that additional medical 
evaluation is necessary to make an informed decision in this 
matter.

Although the veteran underwent a VA respiratory examination 
in November 1997, it does not appear that the veteran's 
service medical records were reviewed or considered at that 
time. Thus, the Board concludes that a medical opinion 
discussing the etiology of the appellant's current asthma is 
necessary to make an informed decision in this matter.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
attempting to obtain the missing medical evidence and a 
medical evaluation.  To ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any lung 
disorder, including asthma and chronic 
obstructive pulmonary disease, both 
before and after his active duty service.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured. 

2.  After all available records have been 
associated with the claims folder, the RO 
should undertake to have the appropriate 
VA specialist examine the medical records 
in this case pertaining to the veteran's 
asthma, both those before service, during 
service and post service.  The claims 
folder should be made available to the 
examiner for review in connection with his 
evaluation.  Based on his/her review of 
the case, the examiner should offer an 
opinion on the following:

a.  Whether the appellant had pre-
existing asthma at that time he 
entered active duty service from 
December 7, 1990 to January 4, 1991; 
and if so,

b.  Whether it is more likely than 
not that the appellant's pre-
existing asthma underwent 
exacerbations of symptomatology or 
whether there was an overall 
increase in severity of the disease 
during his active duty service from 
December 7, 1990 to January 4, 1991.

c.  If there was an increase in 
severity during the period of active 
duty military service, from December 
7, 1990, to January 4, 1991, then 
the examiner is requested to 
determine whether, in his/her 
opinion, such increase in severity 
was beyond the natural progression 
of the disease.

A complete rationale for each opinion 
expressed must be provided. The report of 
the examination should be associated with 
the appellant's claims folder.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the review of records.  
The examining physician should provide 
complete rationale for all conclusions 
reached.  If it is deemed necessary that 
the veteran be examined again with respect 
to this condition, such examination should 
be scheduled.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination/
evaluation report.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

4.  The RO should readjudicate the 
appellant's claim for service connection 
for asthma.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

